Citation Nr: 1209295	
Decision Date: 03/12/12    Archive Date: 03/28/12

DOCKET NO.  07-24 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a compensable evaluation for status post spontaneous pneumothoraces with successful thoracoscopic blebectomy (a lung disability).


ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1998 to April 2005.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

As mentioned in the May 2010 Board Remand, in his July 2007 substantive appeal, the Veteran requested a personal hearing before a member or members of the Board.  In a subsequent letter sent to the Veteran in March 2010, the RO informed the Veteran of a Board hearing scheduled in April 2010.  He failed to appear.  Accordingly, the hearing request is considered to have been withdrawn.  See 38 C.F.R. § 20.702 (2011).

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the Veteran's file on the "Virtual VA" system to ensure a complete assessment of the evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a January 2012 submission from the Veteran, received after the May 2010 Board Remand, the Veteran indicated that his lung disability was examined on two occasions "over the last 18 months."  Specifically, he stated:

[t]he first was on 21 September 2010 and the other (which was the exact same exam) occurred on 31 Oct 2011...Furthermore, I inquired on each exam how to have it added to my record that I have additional discomfort due to the service related injury.  The representative stated that I would be contacted and never was.  I have scheduled an appointment with my private doctor on 19 Jan 2012 to have these conditions documented and will provide that information to the VA directly following that appointment.

See January 2012 Letter.

VA has a duty to assist a claimant in obtaining evidence.  Such assistance includes obtaining medical records that are necessary to make a decision on a claim.  38 U.S.C.A. § 5103A (West 2002).  VA is subject to heightened obligations to ensure that the record is complete with respect to Federal Government records.  Id.  VA treatment records are considered constructively of record.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

On remand, the Veteran should be contacted to determine where he received treatment for his lung disability as referenced above.  The RO/AMC must then obtain existing treatment records and associate such with the claims file.  If those records cannot be located or are otherwise unavailable, the RO/AMC should include a negative response in the claims file.

The Board remanded this matter in a May 2010 decision which afforded the Veteran a VA examination of his lung disability to ascertain its current severity and manifestations.  Since that time, upon review of the record, it appears that there has been significant confusion regarding the Veteran's current mailing address.  

In a Deferred Rating Decision from October 2011, it appeared that the RO continued to send information and notice to the Veteran at an incorrect address.  Indeed, the RO sent its most recent correspondence to the Veteran at 12000 Market St. Apt 253, Reston, Virginia 20190.  The correct address of record appears to be 12000 Market St. Apt 67, Reston, Virginia 20190.

In his January 2012 statement, the Veteran did not indicate that he had received notice of a scheduled VA examination.  Instead, he highlighted the inconsistency in the RO's correspondence to him.  For example, the Veteran noted that in the Reasons and Bases portion of the January 2012 supplemental statement of the case, the Veteran was told, "You were scheduled for an examination on November 1, 2011 and you were notified at your new address in Reston, Virginia.  You failed to report for the examination."  However, under the Adjudicative Actions section, it listed that on November 1, 2011, "VA examination conducted at Washington VAMC."  

Indeed, the record does not include a copy of the notice to the Veteran indicating that he had been scheduled for a VA examination of his lung disability.  As such, it is at least unclear whether he received appropriate notice of such examination at the appropriate mailing address.  Upon remand, the RO/AMC should send the Veteran proper notice of a VA examination at the correct mailing address.  A copy of that notice should be associated with the claims file.

The United States Court of Appeals for Veterans Claims has held that compliance by the Board or the RO with remand instructions is neither optional nor discretionary and that a remand by the Board confers on the claimant, as a matter of law, a right to compliance with the remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, the Veteran should be scheduled for a VA examination of his lung disability with appropriate notice of that examination sent to his current mailing address of record.

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a letter, utilizing the correct address information (See Deferred Rating Decision dated October 4, 2011), requesting that he identify the facility or facilities at which he has received treatment for his lung disability and invite him to submit additional evidence pertinent to his claim.  Obtain any identified existing treatment records and associate the records with the claims file.

Specifically, request the records identified from September 21, 2010 and October 31, 2011.  If no records are located or are otherwise unavailable, include a negative response in the claims file.

2. Schedule the Veteran for a VA examination to ascertain the current severity and manifestations of his lung disability, including any resulting scars, under the applicable rating criteria.  See 38 C.F.R. § 4.97, Diagnostic Code 6843 and 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2011).  Conduct all testing and evaluation needed to make this determination.  More specifically, a complete pulmonary function test should be conducted.

In this regard, a copy of the letter notifying the Veteran of his scheduled VA examination should be associated with the claims file.  Ensure that the Veteran's current mailing address is used.  See Deferred Rating Decision dated October 4, 2011.

The claims file, along with a full copy of this remand, must be made available to the examiner for a review of the Veteran's pertinent medical history. The examiner should indicate his or her review of the claims file in the examination report.

The examiner should also comment (if possible, but not required) on the Veteran's current level of social and occupational impairment due to his lung disability (if any), including the impact it has on his ability to work.  Any indications that the Veteran's complaints or other symptomatology are not in accord with the objective findings on examination should be directly addressed and discussed in the examination report.  The rationale of all opinions provided should be discussed.

3. Then, the RO should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.

In this regard, the RO should ensure that the detailed questions asked by the Board have been addressed by the examiner.

If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the report of examination.  If the requested report does not include adequate responses to the specific opinions requested, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011); see also Stegall v. West, 11 Vet. App. 268 (1998).

4. When the development requested has been completed, and the RO has ensured compliance with the requested actions, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative, if any, should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


